STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF       LOUISIANA                                               NO.    2021    KW   1563


VERSUS


KARSTEN         KEELEN                                                        MARCH       14,   2022




In   Re:             Karsten        Keelen,   applying     for    supervisory        writs,       19th
                     Judicial        District   Court,     Parish      of   East    Baton       Rouge,
                     No.    02- 96- 0476.




BEFORE:              GUIDRY,       HOLDRIDGE,   AND    CHUTZ,    JJ.


        WRIT         DENIED.


                                                     JMG
                                                     GH
                                                     WRC




COURT          OF   APPEAL,        FIRST   CIRCUIT




           D        TY     CLERK   OF   COU
                     FOR     THE   COURT